Title: To George Washington from Colonel Daniel Brodhead, 13 December 1779
From: Brodhead, Daniel
To: Washington, George


        
          Dear General
          Pittsburgh Decr 13th 1779
        
        I am honoured with your favour of the 21st last month enclosing a duplicate of your letter of the 18th October.
        I have tried every method to obtain the necessary intelligence from Detroit, but fear it will not be so perfect as is wished: My

principal reliance is on the moravian missionaries who have it in their power to send very intelligent Indians of their congregation to Detroit and as the[y] appear not to be concerned in hostile measures they will of consequence gain the readier admittance into the Enemys Works.
        I am informed that the enemy were last fall in expectation of a Visit from our Troops and therefore laid in the greater part of their provisions at a Blockhouse on a large Island in the Lake about fifteen miles on this side Detroit.
        The late Captain O’Harra’s Compy is already mustered and their pay is already drawn in the 9th Virga Regt and having received no answer from Lt Govr Page, I apprehend he is satisfied with the junction.
        Altho I sincerely wish to have the honor of waiting on your Exclly I am far from requesting leave of Absence untill a Suitable period arrives.
        The Honorable Board of War have forwarded a considerable quantity of Clothing for the Troops under my Command but they appear to be destitute of hatts and deficient in the Number of Shoes, & I hear nothing of the Supplies for Indians.
        I am still so ignorant of affairs that I cannot determine whether it will now be proper to send an estimate for ordnance and military Stores to the Board of War and I feel a diffidence with respect to forming a proper judgment on that head. I apprehend an ingenious Engineer will be necessary and if they can be indulged with a sight of the Military stores on hand I conc[e]ive they will be able to form a proper estimate. Unfortunately I have not a single person of experience to consult.
        This frontier is at present a perfect state of tranquility and many of the Inhabitants who were driven away by the savages are returned to their respective habitations.
        Colo. Gibson informs me that the terms of many at least one hundred of his men will expire before the first of february and altho the late laws of Virga seemed calculated to fill their Regts with great rapidity yet the Officers of the Militia have been so very inattentive to the execution of them that he has not recd above fifteen additionals or Drafts.
        The Quarter Master Commissaries of Purchases & of forage are still complaining for want of money to make the ordinary

purchases and I have been reduced on that account to Barter some salt for forage to keep the horses from being quite reduced; but of flour I have a considerable supply.
        I observe that individuals can procure Indian goods and I sincerely wish the Hon: Congress would take the trade into their own hands as it will soon be very considerable and the certain profits very large. By doing this and appoint[i]n[g] a proper person to seperintend the trade I concieve we shall streng[t]hen our alliance with those we have treated with & draw over those to our Assistance against the more Savage Britons. With the most sincere respect & esteem I have the honor to be your Excellencie most Obt & mo. Hble Sert
        
          Daniel Brodhead
        
      